Citation Nr: 1513235	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-30 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for chronic cough variant asthma versus asthmatic bronchitis.

2.  Entitlement to an initial disability rating higher than 10 percent for right foot plantar fasciitis.

3.  Entitlement to an initial disability rating higher than 10 percent for chronic low back pain and mid back strain.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for left ear hearing loss.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from May 2005 to December 2009.  He is in receipt of many service decorations and medals, to include the Combat Infantryman Badge (CIB).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the Veteran previously appointed the Non Commissioned Officers Association (NCOA) to represent him in this appeal.  However, in March 2014, NCOA terminated its Veteran Service Officer Program and withdrew from representation in all VA appeals.  In March 2014 correspondence, the Veteran was notified by the Board of this withdrawal and informed of other representation available, but he took no action.  Therefore, the Board finds that the Veteran chose to represent himself in this appeal.

The issues of entitlement to service connection for right ear hearing loss, and increased ratings for asthma, right foot disability, and low and mid- back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is diagnosed with left ear hearing loss for VA compensation purposes that had its onset during combat service.






CONCLUSION OF LAW

The criteria to establish service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1154 (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has bilateral hearing loss because of exposure to gunfire, mortars, and IEDs in service.  See his November 2012 substantive appeal.  In this decision, the Board adjudicates the left ear hearing loss claim, and remands the right ear hearing loss claim for further development.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2014), are applicable.   This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.   38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.   See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Further, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Here, there is medical evidence of a current left ear hearing loss "disability" for VA purposes based on November 2010 VA audiologic findings, demonstrating that the Veteran's auditory thresholds in the left ear were 26 decibels or greater for at least three of the applicable frequencies.  38 C.F.R. § 3.385.  

In addition, the Board notes that the Veteran served in combat and was likely exposed to acoustic trauma given that such exposure is consistent with the circumstances, conditions and hardships of that service during Operation Iraqi Freedom.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service injury. 

With regard to etiology, a November 2010 VA audiologist determined that the Veteran's left ear hearing loss, as relevant, is less likely related to his military noise exposure.  Nonetheless, the Board finds this opinion inadequate because it was improperly based on a lack of evidence of hearing problems in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his STRs to provide a negative opinion).   Indeed, VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In addition, the VA audiologist did not address the Veteran's competent reports of having had hearing difficulty since service.  The November 2010 VA opinion is not only inadequate, but contains little to no probative value.

At any rate, the Veteran is both competent and credible to report observing a decline in his hearing acuity during and since serving in combat.  See Reeves, supra.  Notably, the Veteran filed his service connection claim for hearing loss just seven months after service separation and has reported hearing difficulty to the present.  He has reported no post-service occupational or recreational noise exposure.  In addition, the medical evidence indicates that his hearing loss is manifested by his reported hearing difficulty.  The evidence is not sufficient to rebut the presumption that his left ear hearing loss became manifest during his combat service.  Id.

Given the current medical diagnosis of left ear hearing loss, his in-service, combat-related acoustic trauma, and the credible history of hearing difficulty in and since service, the Board concludes that the Veteran's left ear hearing loss had its onset in service.  Accordingly, the service connection claim is granted.    

ORDER

Service connection for left ear hearing loss is granted.


REMAND

Remand is necessary to determine the current severity of the Veteran's service-connected asthma, right foot disability, and low back disability, and to determine whether he currently has a hearing loss disability in the right ear.

In his July 2012 notice of disagreement and November 2012 substantive appeal, the Veteran reported worsening breathing difficulty, right foot pain, and pain on lumbar spine motion since the most recent examination, which was conducted in 2010.  Accordingly, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of those disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In addition, as noted above, the November 2010 VA audiogram confirmed that he had hearing loss for VA purposes in the left ear, but not in the right.  In his NOD and substantive appeal, he stated that he had no hearing problems prior to his combat service and that he has had continued hearing difficulty in the right ear.  Given his confirmed combat service and his competent reports of having continued hearing difficulty, he should be afforded an additional opportunity to undergo a VA audiology examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical evidence pertaining to the Veteran.

2.  Schedule the Veteran for a VA audiology examination to determine the nature and etiology of any right ear hearing loss.  The claims folder should be made available to and reviewed by the examiner.   Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a).  Indicate whether the Veteran currently has a hearing loss disability for VA purposes in the RIGHT ear.

b).  If so, indicate whether it began in service, or is otherwise related to exposure to acoustic trauma during COMBAT service.  Reconcile the Veteran's reports of having had hearing loss since service separation in 2009 and the November 2010 VA opinion.

The examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

3.  Also, schedule the Veteran for a VA examination to determine the current nature and level of severity of his service-connected chronic cough variant asthma versus asthmatic bronchitis.   The claims folder should be made available to and reviewed by the examiner.   Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

a).  Identify any functional impairment associated with the Veteran's chronic cough variant asthma versus asthmatic bronchitis, including what kind of employment limitations that might result.  

b).  All tests and studies should be completed, to include pulmonary function studies (post bronchodilator) with FEV-1, FEV-1/FVC, DLCO (SB), and maximum oxygen consumption (in ml/kg/min) findings noted. The examiner should comment on the Veteran's effort.   If any of these particular test results cannot be obtain, the examiner should provide an explanation.  PFT results should be furnished to the requesting physician prior to the completion of his or her report. 
All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

4.  Schedule the Veteran for a VA podiatry examination to evaluate the severity of symptoms associated with his right foot plantar fasciitis.  The claims folder should be made available to and reviewed by the examiner.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a).  Indicate all manifestations of the right foot plantar fasciitis.

b).  Indicate whether the plantar fasciitis results in limitation of motion of a foot or ankle.  

c).  Estimate the severity of the impairment associated with the right foot plantar fasciitis, specifically indicating whether it is slight, moderate, moderately severe, or severe. 

d).  Identify any functional impairment associated with the Veteran's right foot plantar fasciitis, including what kind of employment limitations that might result.  

5.  Schedule the Veteran for a VA examination to determine the current nature and severity of his low back and mid back disability.  The claims folder should be made available to and reviewed by the examiner.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a).  Identify all low back and mid back orthopedic manifestations and any related neurologic pathology found to be present; 

b).  Conduct all indicated tests and studies, to include range of thoracolumbar spine motion studies expressed in degrees and in relation to normal range of motion, and describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine. 

c).  If degenerative disc disease of the lumbar spine is present, indicate whether it has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes, categorized by years. 

d).   Identify any functional impairment associated with the Veteran's service-connected low back and mid-back disability, including what kind of employment limitations that might result.  

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

6.  Upon completion of the above, readjudicate entitlement to service connection for right ear hearing loss, and entitlement to increased ratings for asthma, right plantar fasciitis, and low and mid-back disability.  If any of the benefits sought are not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


